DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 03/24/2021 fails to comply with 37 CFR 1.98(a)(2), which requires that any information disclosure statement filed shall include a legible copy of: (i) Each foreign patent; (ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; (iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and (iv) All other information or that portion which caused it to be listed. Therefore, the IDS has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, the references 1-5 listed in the "Non-Patent Literature Documents" section have not been considered by the examiner because they do not include information such as author, title, date, pertinent pages, etc. for each reference listed.



Claim Objection
2.	Claims 93, 95, 100, and 106 are objected to because of the following informalities:
	Claims 93, 95, 100, and 106 recite “an FS sensor”. The abbreviation “FS” needs to be spelled out then followed by “(FS)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 89, and 91-98 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA (US 20190051271 A1) in view of Takasaki et al. (US 10147409 B2) and Stecher (US 20190228749 A1).
	Regarding claim 89, TAKEHISA discloses a drum instrument (Figs. 1-4), comprising: a drum shell (26); a drumhead (21) on said drum shell; a snare-adjusting device (the movable strainer 30) connected to said drum shell (para. 0022); two or more sensors (47, 33), comprising at least a first sensor (47) connected to said drumhead and configured to produce an impulse upon actuation of said drumhead (para. 0024), and a second sensor (33) connected to said snare-adjusting device and configured to recognize whether said snare-adjusting device is in a first position or a second position (para. 0023); and an electronic configured to accept impulses from said two or more sensors and further configured to send instrument signals to an external device (para. 0026-0027), said electronic comprising a circuit board (CPU 5) and a transmitter (e.g., communication I/F, see para. 0027).  
	TAKEHISA does not mention explicitly: said first sensor is connected to an underside of said drumhead; said snare-adjusting device is a throw-off; said instrument signals are wirelessly sent to an external device.
	Takasaki discloses a drum instrument (Figs. 1-2), comprising: a drumhead (12); at least a first sensor (33) connected to said drumhead and configured to produce an impulse upon actuation of said drumhead (col. 6, lines 1-9), wherein said first sensor is connected to an underside of said drumhead (Figs. 1-2).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of TAKEHISA to attach the first sensor to an underside of said drumhead as taught by Takasaki. Doing so would make the installation of the first sensor more cost-effective (Takasaki, col. 6, lines 20-49) as well as improve the visual looking of the drum (Takasaki, Fig. 1).
	Stecher discloses a snare drum comprising: a snare-adjusting device wherein said snare-adjusting device is a throw-off (para. 0017-0018).
	Since Stecher teaches different embodiments of the snare-adjusting device (para. 0017-0018, 0024-0025), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of TAKEHISA to substitute a throw-off for TAKEHISA’s snare-adjusting device (i.e., the movable strainer 30) with TAKEHISA’s second sensor embedded within the throw-off. Doing so would make it possible to play the drum resembling a tom-tom (Stecher, para. 0017-0018) while recognizing whether said snare-adjusting device is in a first position or a second position (engaging or disengaging the contact between the snares and the drumhead) (TAKEHISA, para. 0023; Stecher, para. 0018). It has been held that the mere application of a known technique (sensing the position of adjusting snare tension) to a different group of instances (strainer or throw-off) by those skilled in the art would have been obvious.
	As to the limitation of wirelessly transmitting instrument signals to an external device, the examiner takes official notice that wireless communication (e.g., Bluetooth) between a percussion instrument and an external device is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply such well-known technique to the combination of TAKEHISA, Takasaki and Stecher, as an intended use the wireless communication technology, in order to, for example, improve the mobility of said drum instrument. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 91, TAKEHISA discloses: wherein said two or more sensors further comprising a third sensor (25) in mechanical communication with said drum shell and configured to produce an impulse in response to vibration of said drum shell (para. 0019).  
	Regarding claims 92 and 93, TAKEHISA discloses: said two or more sensors further comprising third and fourth sensors (47B, 47C), wherein said third and fourth sensors are connected on diametrically opposing sides of the center of said drumhead (Fig. 3A); wherein said third sensor is a force-sensitive (FS) sensor configured to produce an impulse in response to pressure on said drumhead (para. 0024: “The sensor 47 is a pressure-sensitive sensor …”).  
	TAKEHISA does not mention explicitly: wherein said first sensor is connected approximately in the center of said underside of said drumhead, and wherein said third and fourth sensors are connected said underside of said drumhead.  
	Takasaki teaches: said first sensor is connected approximately in the center of said underside of said drumhead, and the drum further comprising other sensors that are connected to an underside of said drumhead (Figs. 1-2).
	It would have been obvious to one ordinary skill in the art to modify the invention of TAKEHISA to connect said first sensor and said third and fourth sensors to said drumhead as taught by Takasaki. Doing so would make the sensors to operate more cost-effectively (Takasaki, col. 6, lines 20-49) as well as improve the visual looking of the drum (Takasaki, Fig. 1).
	Regarding claim 94, TAKEHISA discloses: wherein said two or more sensors comprises said first sensor, said second sensor, a third sensor (25) in mechanical communication with said drum shell and configured to produce an impulse in response to vibration of said drum shell (para. 0019); and a fourth sensor (47C); wherein said fourth sensor is in mechanical communication with said drumhead and is configured to produce an impulse in response to pressure on said drumhead (para. 0024); and wherein said electronic is configured to accept impulses from said first, second, third and fourth sensors, and further configured to send an instrument signal to an external device, said instrument signal based on the impulses accepted from said first, second, third and fourth sensors (para. 0026-0027).  
	TAKEHISA does not mention explicitly: said fourth sensor is in mechanical communication with said underside of said drumhead; wherein said electronic is configured to wirelessly send an instrument signal to an external device.  
	Takasaki teaches: other sensors (e.g., 35, 40) that are connected to an underside of said drumhead (Figs. 1-2).
	It would have been obvious to one ordinary skill in the art to modify the invention of TAKEHISA to connect said fourth sensor to said drumhead as taught by Takasaki. Doing so would make the sensors to operate more cost-effectively (Takasaki, col. 6, lines 20-49) as well as improve the visual looking of the drum (Takasaki, Fig. 1).
	The feature regarding wireless communication is obvious to one of ordinary skill in the art (see discussion for claim 89 above).
	Regarding claim 95, TAKEHISA discloses: wherein said third sensor is a  piezoelectric sensor (para. 0019) and said fourth sensor is an FS sensor (para. 0024).  
	TAKEHISA does not mention explicitly: said first sensor is a piezoelectric sensor. Takasaki teaches: said first sensor is a piezoelectric sensor (col. 6, lines 20-22). As such, the combination of TAKEHISA and Takasaki renders the claimed feature obvious. 
	Regarding claim 96, TAKEHISA does not mention explicitly: wherein said first, third, and fourth sensors are included in an electronics portion comprising a support structure connected to said drum shell.  
	Takasaki teaches: a plurality of sensors are included in an electronics portion comprising a support structure connected to said drum shell (Figs. 1-2). As such, the combination of TAKEHISA and Takasaki renders the claimed feature obvious. 
	Regarding claims 97 and 98, TAKEHISA discloses: a plurality of sensors connected to said drumhead and each configured to produce an impulse upon actuation of said drumhead (para. 0024); wherein said electronic is further configured to accept impulses from said plurality of sensors, and wherein said instrument signal is also based on the impulses accepted from said plurality of sensors (para. 0024); wherein said electronic is further configured to accept an impulse from said second sensor, and wherein said instrument signal is also based on the impulse accepted from said second sensor (para. 0019, 0026).
	TAKEHISA does not mention explicitly: said plurality of sensors comprises fifth and sixth sensors; and said fifth and sixth sensors are connected to said underside of said drumhead.
	Since TAKEHISA teaches the general condition of said plurality of sensors (para. 0024: “a plurality of the sensors 47 (47A, 47B, 47C) may be provided concentrically to detect the position of the mute in the radial direction”), it establishes a prima facie case of obvious modification (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of TAKEHISA to provide fifth and sixth sensors to better capture impacts applied to various portions of the upper surface of the drumhead. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	As to limitation about connecting said fifth and sixth sensors to said underside of said drumhead, Takasaki teaches: connecting a plurality of sensors to an underside of said drumhead (Figs. 1-2). The combination of TAKEHISA and Takasaki thus renders the claimed invention obvious.
5.	Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA in view of Takasaki et al. and Stecher, further in view of ESPARZA (US 20160093278 A1).
	Regarding claim 90, TAKEHISA does not mention explicitly: wherein said electronic is powered by a local power source.  
	ESPARZA discloses a drum instrument comprising: electronic powered by a local power source (para. 0059).
	It would have been obvious to one of ordinary skill in the art to incorporate ESPARZA’s teaching of local power source into the combination of TAKEHISA, Takasaki and Stecher to arrive the claimed invention. Doing so would provide the drum with electronic powered by a local power source to interpret signals captured from the percussion instruments and utilize them to control the output of a computer system (ESPARZA, para. 0007).
6.	Claims 99-102, and 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA in view of Takasaki et al.
	Regarding claim 99, TAKEHISA discloses a drum instrument (Figs. 1-4), comprising: a drum shell (26); a drumhead (21) on said drum shell; three or more sensors, comprising at least: a first sensor (47A) connected to said drumhead and configured to produce an impulse upon actuation of said drumhead (para. 0024); a second sensor (25) in mechanical communication with said drum shell and configured to produce an impulse in response to vibration of said drum shell (para. 0019); andPage 4 of 7Docket No. 271E-27-100 Serial No. 17/153819Preliminary Amendment dated November 3, 2021a third sensor (47B) in mechanical communication with said drumhead and configured to produce an impulse in response to pressure on said drumhead (para. 0024); and an electronic configured to accept impulses from said three or more sensors and further configured to send instrument signals to an external device (para. 0026-0027), said electronic comprising a circuit board (5) and a transmitter (para. 0027); wherein said electronic is configured to accept impulses from said first, second, and third sensors, and further configured to send an instrument signal to an external device, said instrument signal based on the impulses accepted from said first, second, and third sensors (para. 0026-0027).  
	TAKEHISA does not mention explicitly: first sensor (47A) connected to an underside of said drumhead; said third sensor (47B) in mechanical communication with said underside of said drumhead; and said instrument signals are wirelessly sent to the external device.
	Takasaki discloses a drum instrument (Figs. 1-2), comprising: a drumhead (12); at least a first sensor (33) connected to said drumhead and configured to produce an impulse upon actuation of said drumhead (col. 6, lines 1-9) wherein said first sensor is connected to an underside of said drumhead (Figs. 1-2).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of TAKEHISA to attach the first sensor and third sensor to an underside of said drumhead as taught by Takasaki. Doing so would make the installation of the first sensor and the third sensor more cost-effective (Takasaki, col. 6, lines 20-49) as well as improve the visual looking of the drum (Takasaki, Fig. 1).
	As to the limitation of wirelessly transmitting instrument signals to an external device, the examiner takes official notice that wireless communication (e.g., Bluetooth) between a percussion instrument and an external device is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply such well-known technique to the combination of TAKEHISA, Takasaki and Stecher, as an intended use the wireless communication technology, in order to, for example, improve the mobility of said drum instrument. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claim 100, TAKEHISA discloses: wherein said second sensor is a piezoelectric sensor (para. 0019); wherein said third sensor is a force-sensitive (FS) sensor configured to produce an impulse in response to pressure on said drumhead (para. 0024: “The sensor 47 is a pressure-sensitive sensor …”).  
	TAKEHISA does not mention explicitly: said first sensor is a piezoelectric sensor. 
Takasaki teaches: said first sensor is a piezoelectric sensor (col. 6, lines 20-22). As such, the combination of TAKEHISA and Takasaki renders the claimed feature obvious. 
Regarding claim 101, TAKEHISA does not mention explicitly: wherein said first, second, and third sensors are included in an electronics portion comprising a support structure connected to said drum shell.  
	Takasaki teaches: a plurality of sensors are included in an electronics portion comprising a support structure connected to said drum shell (Figs. 1-2). As such, TAKEHISA modified in view of Takasaki renders the claimed feature obvious.
Regarding claim 102, TAKEHISA does not mention explicitly: wherein said three or more sensors further comprises fourth and fifth sensors connected to said underside of said drumhead and each configured to produce an impulse upon actuation of said drumhead; wherein said electronic is further configured to accept impulses from said fourth and fifth sensors, and wherein said instrument signal is also based on the impulses accepted from said fourth and fifth sensors.  
	However, the combination of TAKEHISA and Takasaki renders the claimed invention obvious (see discussion for claims 97 and 98 above).
	Regarding claims 105 and 106, the combination of TAKEHISA and Takasaki renders the claimed features obvious (see discussion for claims 92 and 93 above). 
7.	Claims 103 and 107 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA in view of Takasaki et al. as applied to claim 102, further in view of Stecher.
Regarding claim 103, TAKEHISA discloses: the drum of claim 102, further comprising a snare-adjusting device (the movable strainer 30) connected to said drum shell (para. 0022), wherein said three or more sensors Page 5 of 7Docket No. 271E-27-100further comprises a sixth sensor (33) connected to said snare-adjusting device and configured to recognize whether said snare-adjusting device is in a first position or a second position (para. 0023), wherein said electronic is further configured to accept an impulse from said sixth sensor, and wherein said instrument signal is also based on the impulse accepted from said sixth sensor (para. 0026-0027).  
TAKEHISA does not mention explicitly: said snare-adjusting device is a throw-off.
Stecher discloses a snare drum comprising: a snare-adjusting device wherein said snare-adjusting device is a throw-off (para. 0017-0018).
	Since Stecher teaches different embodiments of the snare-adjusting device (para. 0017-0018, 0024-0025), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of TAKEHISA to substitute a throw-off for TAKEHISA’s snare-adjusting device (movable strainer 30) with the sixth sensor embedded within the throw-off. Doing so would make it possible to play the drum resembling a tom-tom (Stecher, para. 0017-0018) while recognizing whether said snare-adjusting device is in a first position or a second position (engaging or disengaging the contact between the snares and the drumhead) (TAKEHISA, para. 0023; Stecher, para. 0018). It has been held that the mere application of a known technique (sensing the position of adjusting snare tension) to a different group of instances (strainer or throw-off) by those skilled in the art would have been obvious.
	Regarding claim 107, the combination of TAKEHISA, Takasaki and Stecher renders the claimed invention obvious (see discussion for claim 103).
8.	Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA in view of Takasaki et al. as applied to claim 99, further in view of ESPARZA.
	Regarding claim 104, TAKEHISA does not mention explicitly: wherein said electronic is powered by a local power source.  
	ESPARZA discloses a drum instrument comprising: electronic powered by a local power source (para. 0059).
	It would have been obvious to one of ordinary skill in the art to incorporate ESPARZA’s teaching of local power source into the combination of TAKEHISA and Takasaki to arrive the claimed invention. Doing so would provide the drum with electronic powered by a local power source to interpret signals captured from the percussion instruments and utilize them to control the output of a computer system (ESPARZA, para. 0007).

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837